Citation Nr: 1620182	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-05 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for fibromyalgia, claimed as due to anthrax vaccinations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1981, December 1990 to September 1991 and January 2003 to June 2005.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which held that new and material evidence had not been received to reopen a claim for service connection for fibromyalgia.  In an April 2010 remand addressing other issues not currently before the Board, the Board cited Manlincon v. West, 12 Vet. App. 238 (1999), and requested that the Agency of Original Jurisdiction (AOJ) provide the Veteran a statement of the case for the fibromyalgia issue.  

The RO in Muskogee, Oklahoma, has jurisdiction of the Veteran's claim.  

The Board observes that a September 2015 VA Form 21-0958, Notice of Disagreement, expresses disagreement with the denial of service connection for PTSD in a September 2015 rating decision.  However, the September 2015 rating decision did not address the issue of service connection for PTSD.  In this regard, service connection for PTSD had been denied by a February 1993 rating decision.  Accordingly, the Board will construe the September 2015 correspondence as an application to reopen a claim for service connection for PTSD.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  A February 2006 rating decision denied service connection for fibromyalgia, also claimed as caused by anthrax shots; the Veteran did not submit a notice of disagreement for that decision, and it became final. 

2.  Evidence added to the record since the February 2006 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for fibromyalgia, claimed as due to anthrax vaccinations, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied service connection for fibromyalgia is final.  38 U.S.C.A. § 7105 (West 2014). 

2.  Evidence received since the February 2006 rating decision is not new and material, and the claim for service connection for fibromyalgia is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, but is only required "to explain what 'new and material evidence means.'"  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

In this case, notice was provided in an April 2008 letter. Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the record contains the Veteran's service treatment and personnel records, post-service VA medical records, statements by the appellant and the transcript of an October 2015 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record. 

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

Legal Analysis

The Veteran continues to contend that anthrax vaccinations shots she was given in December 1990 and January 2003 caused her to have fibromyalgia.  

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of reopening, the Board must presume the credibility of newly submitted evidence.  Justus v. Principi, 3 Vet.App. 510 (1992). 

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

The February 2006 rating decision explained that VA treatment records showed that the Veteran was diagnosed with fibromyalgia in April 1998, while she was not on active duty.  There was no medical evidence or opinion that associated the Veteran's fibromyalgia with anthrax shots in the military.  Evidence of record at that time included the Veteran's service treatment and personnel records, post-service VA medical records and the Veteran's own statements.  The Veteran did not appeal the determination and it became final. 

Evidence received since the February 2006 rating decision includes duplicate copies of the Veteran's service treatment records.  As duplicates of evidence already reviewed by the February 2006 rating decision, these documents cannot be new and material.  

Other evidence received since the February 2006 rating decision consists of additional VA treatment records.  Although new, these records do not show that anthrax vaccinations during active duty caused or aggravated the Veteran's fibromyalgia.  They simply do not relate to an unestablished fact necessary to substantiate the claim for service connection for fibromyalgia, claimed as due to anthrax vaccinations.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the VA treatment records received since the February 2006 rating decision are not material within the meaning of 38 C.F.R. § 3.156(a).

Subsequent to the February 2006 rating decision, the Veteran also offered additional written and oral contentions in support of her claim.  She continues to assert that anthrax vaccinations during active duty caused or aggravated her fibromyalgia.  The Board finds that these assertions are redundant of the appellant's prior contentions that were already considered and rejected by the February 2006 rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Board also notes that the Veteran's service medical records and service personnel records dated from December 1990 to September 1991 clearly establish that she was assigned to Fort Carson, Colorado.  Her DD 214 for that period of service specifically indicates that she had no foreign service.  Thus, application of the Persian Gulf presumptions based on that period of service is not warranted.  

In sum, the new evidence received since the February 2006 rating decision raises no reasonable possibility of substantiating the claim for entitlement to service connection for fibromyalgia, claimed as due to anthrax vaccinations.  Thus, that evidence is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.









ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for fibromyalgia, claimed as due to anthrax vaccinations, is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


